DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 06/30/2021.

Claim Status
Claims 11, 13-15, 18-20, 27-29, 31, 39-41, 43-44, 46 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 06/30/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement filed 06/30/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
The listing of Non-Patent Literature Document #4 in the IDS indicates 4 pages however only 3 pages were received.
The listing of Non-Patent Literature Document #5 in the IDS doesn’t clearly indicate the date of the document.
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 13 is objected to because of the following reason: “circuity” should be “circuitry”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11, 13-15, 27-29, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “QoE SRNS Relocation Enhancement” in view of Xiong, US 2012/0100853 and Ericsson 2, “QoE enhancement during SRNS relocation”.

For claim 11. Ericsson teaches: A wireless device, the wireless device comprising processing circuitry (Ericsson, section 2, UE; implicit that UE comprises processing circuitry) configured to: 
perform Quality of Experience, QoE, measurements in a cell served by a source radio network node; (Ericsson, section 1, section 2, “Related to SRNS relocation, it has been implemented that the QoE measurement would continue. This paper discusses how the SRNS relocation could be enhanced in the QoE measurement feature.”; “QoE measurement would continue” means there are QoE measurement performed)
determine whether to report the QoE measurements to the target radio network node based, at least in part, on the QoE measurement reporting support indication. (Ericsson, section 2, “During SRNS Relocation, the source RNC would include in the Relocation Required message the “UE Application Layer Measurement” if there is such configured and started. This information is further sent from CN to the target RNC. The UE will then after the SRNS relocation, send the QoE measurement result to the target SRNS. The QoE measurement result will be packed in a DASH container with a size of 60kb before compression. In the case that the target SRNS wish to support QoE measurement, one enhancement would be that the target SRNS feedback to the source RNC during the SRNS relocation procedure, so that the source SRNC understands the QoE measurement will be continued. Otherwise the source SRNS may stop the QoE measurement before the actual hand over. When the QoE measurement is stopped 
Ericsson doesn’t teach: receive a handover command message from a target radio network node via a source radio network node, the handover command message indicating to the wireless device to handover to the target radio network node;
Xiong from the same or similar fields of endeavor teaches: receive a handover command message from a target radio network node via a source radio network node, the handover command message indicating to the wireless device to handover to the target radio network node; (Xiong, paragraph 82-93, “More particularly, in an implementation, the target HNB transmits to the SGSN an RANAP (RAN Application Protocol, where RAN stands for Radio Access Network) Relocation Request Acknowledge message including a Target RNC (Radio Network Controller) to Source RNC Transparent Container IE (Information Element) carrying an RRC (Radio Resource Control) Handover Command message to be transmitted to the UE… The SGSN transparently transmits the Target RNC to Source RNC Transparent Container IE to the source NodeB or the source HNB… The Target RNC to Source RNC Transparent Container IE includes the RRC Handover Command message transmitted from the target HNB to the UE. During handover, the source NodeB or the source HNB parses the interface message of Relocation Request Acknowledge from the target HNB for the Handover Command message transmitted from the target HNB to the UE upon reception of the interface message and transmits the Handover Command message to the UE.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xiong into Ericsson, since Ericsson suggests a technique for handover (SRNS relocation), and Xiong suggests the beneficial way of strengthen Ericsson by describing the details of such handover which include communication of Handover Command, 
Ericsson and Xiong don’t teach: wherein the handover command message comprises a QoE measurement reporting support indication indicating whether the target radio network node supports QoE measurement reporting; the QoE measurement reporting support indication comprised in the handover command message.
Ericsson 2 from the same or similar fields of endeavor teaches: wherein the handover command message comprises a QoE measurement reporting support indication indicating whether the target radio network node supports QoE measurement reporting; the QoE measurement reporting support indication comprised in the handover command message. (Ericsson 2, page 1, “QoE measurement is expected to be continued after SRNS relocation if supported at target RNC; However currently it is not possible for the target RNC to indicate to the source whether it supports QoE reporting, thus enabling the source RNC to continue or stop the QoE measurement… Introduce a feedback to indicate the target RAN support for the UE Application Layer Measurements.”; page 4-5, section 9.2.1.30, The Target RNC to Source RNC Transparent Container IE is an information element that is produced by the target RNC and is transmitted to the source RNC. In inter-system handovers to UTRAN, the IE is transmitted from the target RNC to the external relocation source… Each bit in the bitmap indicates an UE Application layer measurement. Bit 0 = QoE. Value ‘1’ indicates “Supported” and value ‘0’ indicates “not Supported”.”; Target RNC to Source RNC Transparent Container IE includes handover command message (as already showed by Xiong above))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson and Xiong, since Ericsson suggests a technique for having target RNC to communicate to source RNC its support for QoE 

For claim 13. Ericsson, Xiong and Ericsson 2 disclose all the limitations of claim 11, and Ericsson further teaches: wherein when determining whether to report the QoE measurements, the processing  circuitry is further configured to determine to refrain from reporting the QoE measurements if the QoE measurement reporting support indication indicates that QoE measurement reporting is not supported. (Ericsson, section 2, “During SRNS Relocation, the source RNC would include in the Relocation Required message the “UE Application Layer Measurement” if there is such configured and started. This information is further sent from CN to the target RNC. The UE will then after the SRNS relocation, send the QoE measurement result to the target SRNS. The QoE measurement result will be packed in a DASH container with a size of 60kb before compression. In the case that the target SRNS wish to support QoE measurement, one enhancement would be that the target SRNS feedback to the source RNC during the SRNS relocation procedure, so that the source SRNC understands the QoE measurement will be continued. Otherwise the source SRNS may stop the QoE measurement before the actual hand over. When the QoE measurement is stopped by the source RNC, the big sized QoE measurement result would be skipped to send from the UE to the target.”; implicit that source RNC informed UE of target SRNS’s feedback of support for QoE measurement since the measurement is performed by UE)

For claim 14. Ericsson, Xiong and Ericsson 2 disclose all the limitations of claim 11, and Ericsson further teaches: wherein when determining whether to report the QoE measurements, the processing 

For claim 15. Ericsson, Xiong and Ericsson 2 disclose all the limitations of claim 14, and Ericsson further teaches: wherein the processing circuitry is further configured to send a QoE measurement report comprising the QoE measurements to the target radio network node. (Ericsson, section 2, “During SRNS Relocation, the source RNC would include in the Relocation Required message the “UE Application Layer Measurement” if there is such configured and started. This information is further sent from CN to the target RNC. The UE will then after the SRNS relocation, send the QoE measurement result to the target SRNS. The QoE measurement result will be packed in a DASH container with a size of 60kb before compression. In the case that the target SRNS wish to support QoE measurement, one enhancement would be that the target SRNS feedback to the source RNC during the SRNS relocation procedure, so that the source SRNC understands the QoE measurement will be continued. Otherwise 

For claim 27. Ericsson teaches: A source radio network node, the source radio network node comprising processing circuitry (Ericsson, section 2, source SRNC; implicit that source SRNC comprises circuitry) configured to: 
determine to perform handover of a wireless device from the source radio network node to a target radio network node; transmit a handover request message to the target radio network node, the handover request message comprising an indication that the wireless device has been configured for Quality of Experience, QoE, measurements; (Ericsson, section 2, “During SRNS Relocation, the source RNC would include in the Relocation Required message the “UE Application Layer Measurement” if there is such configured and started. This information is further sent from CN to the target RNC. The UE will then after the SRNS relocation, send the QoE measurement result to the target SRNS. The QoE measurement result will be packed in a DASH container with a size of 60kb before compression. In the case that the target SRNS wish to support QoE measurement, one enhancement would be that the target SRNS feedback to the source RNC during the SRNS relocation procedure, so that the source SRNC understands the QoE measurement will be continued. Otherwise the source SRNS may stop the QoE measurement before the actual hand over. When the QoE measurement is stopped by the source RNC, the big sized QoE measurement result would be skipped to send from the UE to the target.”; SRNS relocation is handover; Relocation Required message is a handover request which contains “UE Application Layer Measurement” that indicates whether UE has been configured for QoE measurements)
Ericsson doesn’t teach: receive a handover request acknowledgement message from the target radio network node, the handover request acknowledgement message comprising a handover command message; forward the handover command message to the wireless device. 
Xiong from the same or similar fields of endeavor teaches: receive a handover request acknowledgement message from the target radio network node, the handover request acknowledgement message comprising a handover command message; forward the handover command message to the wireless device. (Xiong, paragraph 82-93, “More particularly, in an implementation, the target HNB transmits to the SGSN an RANAP (RAN Application Protocol, where RAN stands for Radio Access Network) Relocation Request Acknowledge message including a Target RNC (Radio Network Controller) to Source RNC Transparent Container IE (Information Element) carrying an RRC (Radio Resource Control) Handover Command message to be transmitted to the UE… The SGSN transparently transmits the Target RNC to Source RNC Transparent Container IE to the source NodeB or the source HNB… The Target RNC to Source RNC Transparent Container IE includes the RRC Handover Command message transmitted from the target HNB to the UE. During handover, the source NodeB or the source HNB parses the interface message of Relocation Request Acknowledge from the target HNB for the Handover Command message transmitted from the target HNB to the UE upon reception of the interface message and transmits the Handover Command message to the UE.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xiong into Ericsson, since Ericsson suggests a technique for handover (SRNS relocation), and Xiong suggests the beneficial way of strengthen Ericsson by describing the details of such handover which include communication of Handover Command, Acknowledge messages (Xiong, paragraph 82-93) since such messages are well-known in the art to be included in handover process thus using them would ease implementation and improve compatibility in the analogous art of communication.
Ericsson and Xiong don’t teach: wherein the handover command message comprises a QoE measurement reporting support indication indicating whether the target radio network node supports QoE measurement reporting.
Ericsson 2 from the same or similar fields of endeavor teaches: wherein the handover command message comprises a QoE measurement reporting support indication indicating whether the target radio network node supports QoE measurement reporting. (Ericsson 2, page 1, “QoE measurement is expected to be continued after SRNS relocation if supported at target RNC; However currently it is not possible for the target RNC to indicate to the source whether it supports QoE reporting, thus enabling the source RNC to continue or stop the QoE measurement… Introduce a feedback to indicate the target RAN support for the UE Application Layer Measurements.”; page 4-5, section 9.2.1.30, The Target RNC to Source RNC Transparent Container IE is an information element that is produced by the target RNC and is transmitted to the source RNC. In inter-system handovers to UTRAN, the IE is transmitted from the target RNC to the external relocation source… Each bit in the bitmap indicates an UE Application layer measurement. Bit 0 = QoE. Value ‘1’ indicates “Supported” and value ‘0’ indicates “not Supported”.”; Target RNC to Source RNC Transparent Container IE includes handover command message (as already showed by Xiong above))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson and Xiong, since Ericsson suggests a technique for having target RNC to communicate to source RNC its support for QoE measurement during SRNS relocation (handover), and Ericsson 2 suggests the beneficial way of including such target RNC’s support for QoE measurements in the Target RNC to Source RNC Transparent Container IE (which includes handover command message as already showed by Xiong) so that the source RNC know whether to continue or stop QoE measurement (Ericsson 2, page 1, page 4-5, section 9.2.1.30) in the analogous art of communication.

For claim 28. Ericsson, Xiong and Ericsson 2 disclose all the limitations of claim 27, and Ericsson further teaches: wherein the handover request message further comprises QoE measurement configuration parameters. (Ericsson, section 2, “During SRNS Relocation, the source RNC would include in the Relocation Required message the “UE Application Layer Measurement” if there is such configured and started. This information is further sent from CN to the target RNC. The UE will then after the SRNS relocation, send the QoE measurement result to the target SRNS. The QoE measurement result will be packed in a DASH container with a size of 60kb before compression. In the case that the target SRNS wish to support QoE measurement, one enhancement would be that the target SRNS feedback to the source RNC during the SRNS relocation procedure, so that the source SRNC understands the QoE measurement will be continued. Otherwise the source SRNS may stop the QoE measurement before the actual hand over. When the QoE measurement is stopped by the source RNC, the big sized QoE measurement result would be skipped to send from the UE to the target.”; Relocation Required message is a handover request which contains “UE Application Layer Measurement” that indicates whether UE has been configured for QoE measurements)

For claim 29. Ericsson, Xiong and Ericsson 2 disclose all the limitations of claim 28, and Ericsson further teaches: wherein the QoE measurement configuration parameters comprise a list of one or more cells comprised in a QoE measurement area associated with the QoE measurements. (Ericsson, section 2, “During SRNS Relocation, the source RNC would include in the Relocation Required message the “UE Application Layer Measurement” if there is such configured and started. This information is further sent from CN to the target RNC. The UE will then after the SRNS relocation, send the QoE measurement result to the target SRNS. The QoE measurement result will be packed in a DASH container with a size of 60kb before compression. In the case that the target SRNS wish to support QoE measurement, one 

For claim 39. Ericsson teaches: A target radio network node, the target radio network node comprising processing circuitry (Ericsson, section 2, target SRNS; implicit that target SRNS comprises circuitry) configured to: 
receive a handover request message from a source radio network node to handover a wireless device from the source radio network node to the target radio network node, the handover request message comprising an indication that the wireless device has been configured for Quality of Experience, QoE, measurements; (Ericsson, section 2, “During SRNS Relocation, the source RNC would include in the Relocation Required message the “UE Application Layer Measurement” if there is such configured and started. This information is further sent from CN to the target RNC. The UE will then after the SRNS relocation, send the QoE measurement result to the target SRNS. The QoE measurement result will be packed in a DASH container with a size of 60kb before compression. In the case that the target SRNS wish to support QoE measurement, one enhancement would be that the target SRNS feedback to the source RNC during the SRNS relocation procedure, so that the source SRNC understands the QoE measurement will be continued. Otherwise the source SRNS may stop the QoE measurement before the actual hand over. When the QoE measurement is stopped by the source RNC, the big sized 
Ericsson doesn’t teach: transmit a handover request acknowledgement message to the source radio network node, the handover request acknowledgement message comprising a handover command message. 
Xiong from the same or similar fields of endeavor teaches: transmit a handover request acknowledgement message to the source radio network node, the handover request acknowledgement message comprising a handover command message. (Xiong, paragraph 82-93, “More particularly, in an implementation, the target HNB transmits to the SGSN an RANAP (RAN Application Protocol, where RAN stands for Radio Access Network) Relocation Request Acknowledge message including a Target RNC (Radio Network Controller) to Source RNC Transparent Container IE (Information Element) carrying an RRC (Radio Resource Control) Handover Command message to be transmitted to the UE… The SGSN transparently transmits the Target RNC to Source RNC Transparent Container IE to the source NodeB or the source HNB… The Target RNC to Source RNC Transparent Container IE includes the RRC Handover Command message transmitted from the target HNB to the UE. During handover, the source NodeB or the source HNB parses the interface message of Relocation Request Acknowledge from the target HNB for the Handover Command message transmitted from the target HNB to the UE upon reception of the interface message and transmits the Handover Command message to the UE.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xiong into Ericsson, since Ericsson suggests a technique for handover (SRNS relocation), and Xiong suggests the beneficial way of strengthen Ericsson by describing the details of such handover which include communication of Handover Command, Acknowledge messages (Xiong, paragraph 82-93) since such messages are well-known in the art to be 
Ericsson and Xiong don’t teach: wherein the handover command message comprises a QoE measurement reporting support indication indicating whether the target radio network node supports QoE measurement reporting.
Ericsson 2 from the same or similar fields of endeavor teaches: wherein the handover command message comprises a QoE measurement reporting support indication indicating whether the target radio network node supports QoE measurement reporting. (Ericsson 2, page 1, “QoE measurement is expected to be continued after SRNS relocation if supported at target RNC; However currently it is not possible for the target RNC to indicate to the source whether it supports QoE reporting, thus enabling the source RNC to continue or stop the QoE measurement… Introduce a feedback to indicate the target RAN support for the UE Application Layer Measurements.”; page 4-5, section 9.2.1.30, The Target RNC to Source RNC Transparent Container IE is an information element that is produced by the target RNC and is transmitted to the source RNC. In inter-system handovers to UTRAN, the IE is transmitted from the target RNC to the external relocation source… Each bit in the bitmap indicates an UE Application layer measurement. Bit 0 = QoE. Value ‘1’ indicates “Supported” and value ‘0’ indicates “not Supported”.”; Target RNC to Source RNC Transparent Container IE includes handover command message (as already showed by Xiong above))
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson and Xiong, since Ericsson suggests a technique for having target RNC to communicate to source RNC its support for QoE measurement during SRNS relocation (handover), and Ericsson 2 suggests the beneficial way of including such target RNC’s support for QoE measurements in the Target RNC to Source RNC Transparent Container IE (which includes handover command message as already showed by Xiong) so that the 

For claim 40. Ericsson, Xiong and Ericsson 2 disclose all the limitations of claim 39, and Ericsson further teaches: wherein the handover request message further comprises QoE measurement configuration parameters. (Ericsson, section 2, “During SRNS Relocation, the source RNC would include in the Relocation Required message the “UE Application Layer Measurement” if there is such configured and started. This information is further sent from CN to the target RNC. The UE will then after the SRNS relocation, send the QoE measurement result to the target SRNS. The QoE measurement result will be packed in a DASH container with a size of 60kb before compression. In the case that the target SRNS wish to support QoE measurement, one enhancement would be that the target SRNS feedback to the source RNC during the SRNS relocation procedure, so that the source SRNC understands the QoE measurement will be continued. Otherwise the source SRNS may stop the QoE measurement before the actual hand over. When the QoE measurement is stopped by the source RNC, the big sized QoE measurement result would be skipped to send from the UE to the target.”; SRNS relocation is handover; Relocation Required message is a handover request which contains “UE Application Layer Measurement” that indicates whether UE has been configured for QoE measurements)

For claim 41. Ericsson, Xiong and Ericsson 2 disclose all the limitations of claim 40, and Ericsson further teaches: wherein the QoE measurement configuration parameters comprise a list of one or more cells comprised in a QoE measurement area associated with the QoE measurements. (Ericsson, section 2, “During SRNS Relocation, the source RNC would include in the Relocation Required message the “UE Application Layer Measurement” if there is such configured and started. This information is further sent from CN to the target RNC. The UE will then after the SRNS relocation, send the QoE measurement 

Claims 20, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “QoE SRNS Relocation Enhancement” in view of Xiong, US 2012/0100853 and Ericsson 2, “QoE enhancement during SRNS relocation” and further in view of Yang, US 2015/0208283.

For claim 20. Ericsson, Xiong and Ericsson 2 disclose all the limitations of claim 11, however Ericsson doesn’t teach: wherein the processing circuitry is further configured to transmit a handover confirmation message to the target radio network node.  
Yang from the same or similar fields of endeavor teaches: wherein the processing circuitry is further configured to transmit a handover confirmation message to the target radio network node. (Yang, paragraph 6, “If the source eNB decides a handover to be performed, then it transmits a Handover Request message to the target eNB; the target eNB performs an admission decision according to Qualities of Service (QoS) of bearers to be admitted and other information, and when allowed admission of the UE is decided, the target eNB performs underlying configuration to prepare for the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yang into Ericsson, Xiong and Ericsson 2, since Ericsson suggests a technique for handover (SRNS relocation), and Yang suggests the beneficial way of strengthen Ericsson by describing the details of such handover which include communication of messages such as Handover Request, Handover Request Acknowledge, Handover Command, Handover Complete (Yang, paragraph 6) since such messages are well-known in the art to be included in handover process thus using them would ease implementation and improve compatibility in the analogous art of communication.

For claim 44. Ericsson, Xiong and Ericsson 2 disclose all the limitations of claim 39, however Ericsson doesn’t teach: wherein the processing circuitry is further configured to receive a handover confirmation message from the wireless device.  
Yang from the same or similar fields of endeavor teaches: wherein the processing circuitry is further configured to receive a handover confirmation message from the wireless device. (Yang, paragraph 6, “If the source eNB decides a handover to be performed, then it transmits a Handover Request message to the target eNB; the target eNB performs an admission decision according to Qualities of Service (QoS) of bearers to be admitted and other information, and when allowed admission of the UE is decided, the target eNB performs underlying configuration to prepare for the handover and returns to the source eNB a Handover Request Acknowledge message including a Radio Resource 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yang into Ericsson, Xiong and Ericsson 2, since Ericsson suggests a technique for handover (SRNS relocation), and Yang suggests the beneficial way of strengthen Ericsson by describing the details of such handover which include communication of messages such as Handover Request, Handover Request Acknowledge, Handover Command, Handover Complete (Yang, paragraph 6) since such messages are well-known in the art to be included in handover process thus using them would ease implementation and improve compatibility in the analogous art of communication.

Allowable Subject Matter
Claims 18-19, 31, 43, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.